DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are related to newly amended claim language which have been fully addressed in the rejections below.
                             Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have                                           been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DeWeese-Ortigoza as applied to claim 12 and in further view of Sin et al.  (United States Patent Application Publication 2007/0121884).
As per claim 3, DeWeese teaches, the one or more servers operate in a communication sub-system comprising [Voice Over IP (VOIP) medial relays servers], [a Session Initiation Protocol (SIP)], proxy server ([0050], the secure email gateway 133 behaves as a proxy server linking the enterprise email server and the data network. The coupled management module 127 has the ability to push enterprise policies set by an administrator to the secure email gateway 133 to enforce said enterprise policies), a push messaging unit ([0012], the central server receives data from outside sources, identifies for which persona the data is intended and pushes said data to the appropriate persona; and [0047], content server 130, secure email gateway 133, and application catalog serving as separate entity portals for pushing and deploying configured attributes to end user devices), [a Private Branch Exchange (PBX),] and voice engine ([0115], Interaction with the multitude of computing systems with which embodiments of this disclosure may be practiced include, keystroke entry, touch screen entry, voice or other audio entry, gesture entry where an associated computing device is equipped with detection (e.g., camera) functionality for capturing and interpreting user gestures for controlling the functionality of the computing device, and the like), a communication management and billing unit ([0040], Multiple persona device management generally relates to the implementation and management of a plurality of personas on a singular user device to segregate and quarantine a set of attributes relating to a singular persona from other personas accessible on the same user device. A persona may comprise a collection or group of data sets…[and]  billing parameters; and [0046], mobile device management system (MDMS) 121 empowers enterprises to securely monitor, manage, and support a plurality of devices via wireless deployment of data configurations, applications, settings, permissions, and policies), and the backend system management unit ([0074], In connection with the back-end differentiation, some embodiments include a resident agent such as the persona management module 245 residing on the multi-persona device 103. As previously described, the persona management module 245 manages distinct and shared resources associated with data entering or exiting the user device).

	DeWeese fails to specifically teach, the one or more serves operate in a communication sub-system comprising Voice Over IP (VOIP) medial relays servers , a Session Initiation Protocol (SIP) , [and]  a Private Branch Exchange (PBX).
	However, Ortigoza teaches the one or more servers operate in a communication sub-system comprising a Session Initiation Protocol (SIP) ([0049], To communicate with the network, the user may initiate an interactive session such as a voice command session, or a web portal session. Given this capability, a user may send different types of otherwise incompatible messages through different networks for different purposes or applications; and [0116], Communication interface 574 preferably implements industry promulgated protocol standards, such as Ethernet IEEE 802 standards, Fiber Channel, digital user line ("DSL"), asynchronous digital user line ("ADSL"), frame relay, asynchronous transfer mode ("ATM"), integrated digital services network ("ISDN"), personal communications services ("PCS"), transmission control protocol/Internet protocol ("TCP/IP"), serial line Internet protocol/point to point protocol ("SLIP/PPP"), and so on, but may also implement customized or non-standard interface protocols as well); and Voice Over IP (VOIP) medial relays servers ([0011], Another advantage of allowing a phone access to the platform is expanding platform services to users who use Voice over IP ("VoIP") technology. By accessing the platform over the phone, the VoIP users can use their "skype," "vonage" and "private" phone numbers ("DID"). As other users, the VoIP users can place calls, send/receive messages, send/receive faxes, etc.). 
	The same motivation used in the rejection of claim 12 is applicable to the instant claim.

	The combination of DeWeese-Ortigoza fails to specifically teach, the one or more serves operate in a communication sub-system comprising  a Private Branch Exchange (PBX).
	However, Sin teaches, the one or more serves operate in a communication sub-system comprising  a Private Branch Exchange (PBX) ([0010], in order to provide individual users with their own telephone numbers, conventional telephone service providers (SP) offer DID dialing, in which the SP allocates a range of numbers all associated with the company's PBX system).
	Sin also teaches, the one or more serves operate in a communication sub-system comprising Voice Over IP (VOIP) media relays servers ([0010], In order for people connected to the PSTN network to call people connected to Voice Over Internet Protocol (VoIP) networks, DID numbers from the PSTN network are obtained by the administrators of the VoIP network, and assigned to a gateway in the VoIP network), and a Session Initiation Protocol (SIP} proxy server ([0011], Where SIP is used as the signaling protocol between the IP PBX and the ITSP, the logical connection between the IP PBX and the ITSP is referred to as a SIP trunk. The IP PBX may route SIP calls received from the ITSP to the target station in the IP PBX's SIP network; and [0012], When one of the DID numbers is called from the PSTN and received by the ITSP, the ITSP routes the call to the IP PBX by sending it a SIP message (e.g., a SIP INVITE message)).
	The combination of DeWeese-Ortigoza and Sin are analogous because they are each related to managing user mobile device profiles. DeWeese teaches a method of managing multiple personas including different phone numbers for each persona on a single user device. Ortigoza teaches a method of managing multiple user profiles assigned different phone numbers. Sin teaches a method of managing user profiles and call routing using DID numbers. ([0003], In order to provide individual users with their own telephone numbers, telephone service providers offer a feature known as Direct Inward Dialing ( DID), in which the service provider allocates a range of numbers all associated with the company's PBX system. As calls are presented to the PBX system, the service provider also provides the DID number dialed by the caller, and the PBX system will route the call to the station associated with that DID number). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of DeWeese-Ortigoza would be modified with the DID assignment mechanism including a PBX system taught by SIN in order to manage user profiles having different telephone numbers. Therefore, it would have been obvious to combine the teachings of the combination of DeWeese-Ortigoza and SIN. 

	Claims 4-6 and 9-18 are is rejected under 35 U.S.C. 103 as being unpatentable over DeWeese et al. (United States Patent Application Publication 2014/0195927) in view of Gomez-Ortigoza (United States Patent Application Publication 2010/0135285; hereinafter referred to as Gomez-Ortigoza).
As per claim 4, DeWeese teaches wherein the one or more virtual environments ([0065],  a hypervisor may serve as a persona management module 245 and embody a centralized means to deliver data to the appropriate persona. The user device 103 hence becomes a host machine on which the hypervisor resides and controls the related functionality in part or completely. The hypervisor creates "guest machines" or virtual machines on the user device 103 enabling the virtual machines to behave as their own separate operating system comprising their own persona) are secured and hidden from unauthorized persons ([0030], Multiple persona device management generally comprises methods and systems for isolating, implementing, and provisioning multiple entities or personas on a single user device. Thus, enabling a persona to remain quarantined while simultaneously remaining active on the back-end of the device. As referred to herein, a "persona" generally comprises various settings, policies, rules, configurations and/or attributes associated with a particular end user environment; and [0046], multiple persona device management as described herein supports the notion of segregating managed, secure mobile access to enterprise content to an enterprise persona while personal matter immunity is maintained on personal personas).

As per claim 5, DeWeese teaches, wherein the server application creates a new identity of the user so that one or more virtual environments contain an additional phone number and line ([0101], personas may be associated with different phone numbers recognized by the persona management module 245, which directs incoming calls to the appropriate persona either persona based on the recognized number) with messages and applications that are already downloaded to the host environment of the mobile device ([0086], an application portal resident on a user device 103 comprises a host of authorized downloadable apps. In some embodiments, the application catalog 136 receives compliance rules and policies set by an administrator via the management module 127. The application catalog 136 may provide access to public application stores 145 such as Google Play or the Apple Store; [0087], the persona app stores 309A and 309B comprise applications downloaded from the application store 351 for their respective personas).

As per claim 6, DeWeese teaches, wherein the one or more virtual environments comprise several layers of security to the user ([0008], multiple separate entities may be implemented on one individual user device ensuring enterprise data is separately, yet securely managed and preserving user's personal privacy; [0030], enabling a persona to remain quarantined while simultaneously remaining active on the back-end of the device; and [0046], multiple persona device management as described herein supports the notion of segregating managed, secure mobile access to enterprise content to an enterprise persona while personal matter immunity is maintained on personal personas), for hiding private information and identities from people related to said user ([0075], management module 127 in the MDMS 121 may push policies to some or all personas, specifying shared resources among personas and setting boundaries regarding the permitted level of communication among the personas. Yet according to another embodiment, the management module 127 may also push personal policies, enterprise policies, and meta-policies between the personas. Generally, meta-policies govern the shared resources, communication, and device-level functionality among the personas; and [0078], users may only access the enterprise persona, while being unable to view the content of the personal persona). 

As per claim 9, DeWeese teaches, wherein the client application requests the required resources on demand from the host Operation System ([0065], The hypervisor creates "guest machines" or virtual machines on the user device 103 enabling the virtual machines to behave as their own separate operating system comprising their own persona. The hypervisor can represent a firmware, software, or hardware implementation wherein the input data and output data is recognized, identified and pushed by the hypervisor to its appropriate destination) while communicating with the one or more services ([0066], as a corporate email transmits to the user device 103, the hypervisor recognizes the data as enterprise communication (based on tags or identifiers in the data), and subsequently routes the data to persona 2 118. In some embodiments, policies implemented with multiple persona device management are identified by an administrator and pushed to the hypervisor, allowing the hypervisor to act as the decision-making agent performing actions as the persona management module 245) [in conjunction with the DID provider] to create and access the given virtual environment ([0065], The hypervisor creates "guest machines" or virtual machines on the user device 103 enabling the virtual machines to behave as their own separate operating system comprising their own persona. The hypervisor can represent a firmware, software, or hardware implementation wherein the input data and output data is recognized, identified and pushed by the hypervisor to its appropriate destination) which provides with a complete second phone environment operability ([0101], personas may be associated with different phone numbers recognized by the persona management module 245, which directs incoming calls to the appropriate persona either persona based on the recognized number) , isolated from the host environment of the mobile device, thereby enabling the user to operate the two or more mobile phones in a single physical mobile phone being installed with a single SIM card ([0064], several SIM personas may be implemented on a single device. A SIM card may possess one persona or multiple personas wherein the card is virtually split into separate representative entities containing the attributes and characterizations of the given personas).	
	DeWeese fails to specifically teach, a DID provider.
	However, Ortigoza teaches, wherein the client application requests the required resources on demand from the host Operation System  while communicating with the one or more services in conjunction with the DID provider ([0007], A multi-network communications server is connected to a variety of user access platforms through a variety of communication networks. The access platforms, which are the means for sending and delivering calls and messages, are used by sender users and recipient users and also by user agents acting on behalf of sender or recipient users; and Claim 1, the processor is programmed to establish communication between a first party and a second party by: receiving a connection request from a first party, the connection request identifying a direct inward dialing (DID) number; establishing a connection with the first party using the DID number; placing a call to a second party to establish communication between said first party and said second party)to create and access the given virtual environment  ([0063],  a user profile 177 may contain a phone number that is not connected to an actual phone line, but rather is assigned to the user from a pool of phone numbers that are provided by the multi-network communication server 170)).

As per claim 10, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 11, this claim is similar to claim 6 and is rejected for the same reasons.

As per claim 12 , DeWeese teaches, a system for creating one or more virtual environments in a mobile device, with a host Operation System operating in a host environment, said system comprises:
	a.           a client application running on said mobile device ([0038], aspects of the present disclosure relate to mobile device hardware and/or associated software or functionality for managing multiple personas on a given mobile device; and [0063], the user device 103 is embedded with dual persona device management) while being in communication with one or more servers providing said one or more virtual environments ([0042],  the virtual separation embodiments provide a virtual separation of components (e.g., virtual processors); [0045], a data network 154 enables operative connections between persona 2 118, persona 1 115, third-party systems and products 124, and a mobile device management system (MDMS) 121 for routing data amongst the involved entities; and [0046], Enterprises may deploy an MDMS 121 on a plurality of devices, such as mobile phones, smart tablets, laptops, etc., to ensure secure wireless access and distribution of corporate content);
	b.         a virtualization engine allocated by the host Operation System by which
virtualization of said client application is enabled ([0065],  a hypervisor may serve as a persona management module 245 and embody a centralized means to deliver data to the appropriate persona. The user device 103 hence becomes a host machine on which the hypervisor resides and controls the related functionality in part or completely. The hypervisor creates "guest machines" or virtual machines on the user device 103 enabling the virtual machines to behave as their own separate operating system comprising their own persona) wherein said virtualization engine is allocated sufficient resources by the host Operation System according to a predefined resource allocation threshold which is required for said client application to emulate a virtual Operation System which is configured to create said one or more virtual environments ([0051], The enterprise persona 2 118 through the encapsulated rules and policies as set forth by an administrator sends requests to access and download applications to the application catalog 136. To increase mobile productivity, the application catalog 136 serves as a portal governed by enforced policies to allow approved access to applications for a user's benefit; [0052], Other third-party content is pulled through the third-party content server 142. In another embodiment, this content may be accessed by the enterprise persona 2 118 and the personal persona 1 115 depending on the current configuration the administrator has implemented on the user's device; and [0086], the enterprise persona may have policies permitting retention of all public apps or retention of specifically designated public applications);;
           c.        said one or more servers, comprising a backend system management unit in
communication with said client application ([0065], The persona management module 245 exercises back-end differentiations between shared and distinct features and/or functionality among personas…a hypervisor may serve as a persona management module 245 and embody a centralized means to deliver data to the appropriate persona; and [0074], back-end differentiation between shared and distinct functionality amongst a plurality of personas. In connection with the back-end differentiation, some embodiments include a resident agent such as the persona management module 245 residing on the multi-persona device 103. As previously described, the persona management module 245 manages distinct and shared resources associated with data entering or exiting the user device) for generating a sandbox computing environment within which said client application and the virtual Operation System run ([0065], The hypervisor creates "guest machines" or virtual machines on the user device 103 enabling the virtual machines to behave as their own separate operating system comprising their own persona), to enable isolation of said client application from the host Operation System ([0044], The independent persona 1 115 allows an end user 109B to maintain user device functionality in accordance with personal settings, characteristics and attributes separately from enterprise-related data and functionality; and [0048], the management module 127 recognizes and addresses different operating systems embodied on user devices, thereby defining proper enforcement of rules and access to non-native data) and to enable a user of said mobile device to execute programs and files in said one or more virtual environments ([0065], The hypervisor creates "guest machines" or virtual machines on the user device 103 enabling the virtual machines to behave as their own separate operating system comprising their own persona; and [0113], each segment houses and embodies a separate and quarantined persona); and
       d.         [a Direct Inward Dialing (DID) provider in communication with said one or more servers, which is adapted to provide each of said one or more virtual environments with a new telephone number, thereby] facilitating phone call and messaging initiation/receiving operability ([0044], the illustrated embodiment represents the same user 109B utilizing the same user device 103 in a personal environment (e.g., at home, in a restaurant, or other location away from the office). Generally, a persona 1 115 relates to the personal end user environment of the user 109B in which all personal data (e.g., phone calls, text messages, non-enterprise email, personal applications, personal web browsing data, etc.) is distinctly routed and stored. The independent persona 1 115 allows an end user 109B to maintain user device functionality in accordance with personal settings, characteristics and attributes separately from enterprise-related data and functionality; [0092], if the inactive persona receives a call, the screen may divide in half as shown in FIG. 4D, indicating a trigger event. The personas may be exchanged by touching or acknowledging the portion of the screen that represents the incoming persona; and [0101], personas may be associated with different phone numbers recognized by the persona management module 245, which directs incoming calls to the appropriate persona either persona based on the recognized number), wherein the virtual Operation System and the host Operation System share hardware resources and are therefore able to execute phone communication in parallel ([0030], Multiple persona device management generally comprises methods and systems for isolating, implementing, and provisioning multiple entities or personas on a single user device. Thus, enabling a persona to remain quarantined while simultaneously remaining active on the back-end of the device. As referred to herein, a "persona" generally comprises various settings, policies, rules, configurations and/or attributes associated with a particular end user environment;[0043], although the enterprise workspace is the primary active persona, a personal persona 1 115 is still active on the back-end of the multiple persona device management system (or on the device 103 itself) and is simultaneously receiving and transmitting data intended for persona 1 115; and [0075], management module 127 in the MDMS 121 may push policies to some or all personas, specifying shared resources among personas and setting boundaries regarding the permitted level of communication among the personas. Yet according to another embodiment, the management module 127 may also push personal policies, enterprise policies, and meta-policies between the personas. Generally, meta-policies govern the shared resources, communication, and device-level functionality among the personas), wherein said client application is allocated resources on demand from said host Operation System once a given virtual environment of said one or more virtual environments is established, for every application that is run on said given virtual environment ([0051], some embodiments of the MDM central module 122 comprise an application catalog 136 that is also integrated with the management module 127. The application catalog 136 supports access to applications both enterprise specific applications and public applications. The enterprise persona 2 118 through the encapsulated rules and policies as set forth by an administrator sends requests to access and download applications to the application catalog 136. To increase mobile productivity, the application catalog 136 serves as a portal governed by enforced policies to allow approved access to applications for a user's benefit; and [0086], a graphical user interface 342 enables interaction with the application catalog 136 and provides an interface, such as a website or the like, presenting users with a list of authorized applications for chosen personas; see also [0086], [0094]-[0095]).
	DeWeese fails to specifically teach a Direct Inward Dialing (DID) provider in communication with said one or more servers, which is adapted to provide each of said one or more virtual environments with a new telephone number , thereby facilitating phone call and messaging initiation/receiving operability.

	However, Ortigoza teaches,  a Direct Inward Dialing (DID) provider in communication with said one or more servers ([0007], A multi-network communications server is connected to a variety of user access platforms through a variety of communication networks. The access platforms, which are the means for sending and delivering calls and messages, are used by sender users and recipient users and also by user agents acting on behalf of sender or recipient users; and Claim 1, the processor is programmed to establish communication between a first party and a second party by: receiving a connection request from a first party, the connection request identifying a direct inward dialing (DID) number; establishing a connection with the first party using the DID number; placing a call to a second party to establish communication between said first party and said second party), which is adapted to provide each of said one or more virtual environments with a new telephone number ([0063],  a user profile 177 may contain a phone number that is not connected to an actual phone line, but rather is assigned to the user from a pool of phone numbers that are provided by the multi-network communication server 170), thereby facilitating phone call and messaging initiation/receiving operability ([0012], A sender user can, through one of the access platforms or a user agent, send a communication piece (e.g. a call, or a message) to a recipient user of the system (or a designated recipient that has access to any other network communicatively coupled with the communications server). The communication is addressed to the recipient user and stored in the recipient's digital inbox at the communications server. The server can then send a notice to the recipient user of the waiting message. The notice can be delivered to the recipient user through a preferred delivery platform, e.g. email, SMS, text page, phone call, or other).
	DeWeese and Ortigoza are analogous because they are both related to managing user mobile device profiles. DeWeese teaches a method of managing multiple personas including different phone numbers for each persona on a single user device. (Abstract, Apparatuses and devices configured with multiple user personas may be provided. For example, a device may comprise a housing embedding a display, one or more processors, and one or more memory storages. A first processor and/or memory storage may be dedicated to a first unique user persona and a second processor and/or memory storage may be dedicated to a second unique user persona; and [0101], personas may be associated with different phone numbers recognized by the persona management module 245, which directs incoming calls to the appropriate persona either persona based on the recognized number). Ortigoza teaches a method of managing multiple user profiles assigned different phone numbers. (Abstract, The architecture of the present invention includes a multi-media multi-network communication server connected to a variety of access and delivery platforms via a variety of communication networks. The access platforms are used by senders, recipients or agents to access their digital mailboxes on a multi-network communication server and to send and receive calls and messages. The messages can be in electronic format such as text, audio, graphic images, video, and audio-video. The multi-network communication may send a notification message to the recipient, indicating that a message has been received. Messages can be accessed remotely or wirelessly and can be viewed, heard, or both, depending on the capability of the delivery platform being used by the recipient user; and [0063],  a user profile 177 may contain a phone number that is not connected to an actual phone line, but rather is assigned to the user from a pool of phone numbers that are provided by the multi-network communication server 170). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of DeWeese would be modified with the DID assignment mechanism taught by Ortigoza in order to manage user profiles having different telephone numbers. Therefore, it would have been obvious to combine the teachings of DeWeese and Ortigoza. 
As per claim 13, this claim is similar to claim 9 and is rejected for the same reasons.

As per claim 14, DeWeese teaches wherein the client application is adapted to be initialized by dialing a pre-defined sequence on a dialer of the mobile device ([0097],  a plurality of gestures or actions may toggle between multiple personas. Toggling of personas may occur by holding down a button one the user device 103 for a set period of time, or depressing said button a number of times. The device may have a specifically designated button that may be used exclusively for the purpose of toggling personas. Another example embodiment utilizes swiping gestures at the top or bottom of the screen on the user device 103 to toggle through personas).

As per claim 15, DeWeese teaches wherein the client application is adapted to be initialized by operating disguising applications ([0084], Persona 2 (the enterprise persona), may initially "shake hands" with the content server 142 and the content server may authenticate the credentials of persona 2 118. Consequently, persona 2 118 may fetch a document from the content store 345, save said document in memory 2 222B, and/or in the persona 2 content store 311B, modify said document, and transfer it to the enterprise content 336 repository; and [0109], authentication can be performed utilizing a plurality of processes such as a fingerprint scan, entering a PIN or password, swiping a specific pattern on the screen, a biometric access functionality, or the device may be configured for an automatic authorization without user input).

As per claim 16, DeWeese teaches further comprising a camera ([0057], A capture device may be operative to record user(s) and capture spoken words, motions and/or gestures, such as with a camera and/or microphone), wherein the resources of the mobile device, being allocated for the client application, include use of said camera ([0091],  the camera may incorporate technology that will automatically dim or turn off the backlight of the persona not in use based on identifiable features, such as the palm of a user's hand or recognizing a face in front of the camera. The cameras may recognize the lack of light and dim the screens such as when the user device 103 is in a pocket or handbag), and wherein the client application is configured to store images obtained from said camera within the one or more virtual environments ([0044], a persona 1 115 relates to the personal end user environment of the user 109B in which all personal data (e.g., phone calls, text messages, non-enterprise email, personal applications, personal web browsing data, etc.) is distinctly routed and stored.; and [0071], within the quarantined memories of persona 1 222A and persona 2 222B, an embodiment of separated data stores 228A and 228B store respective persona characterizations. For example, persona 2 118 may store in its data store 228B preferences, persona usage details, enterprise branding information, configurations, and assignments of resources accessible to an administrator using MDMS 121. The stored data within the data store 228B enables an enterprise to access information to effectively monitor user device operation within the enterprise space).

As per claim 17, DeWeese teaches, wherein the client application is always connected to one of the services that is responsible for call initiation, call receiving, call management, and quality of service ([0046],  The described mobile device management system (MDMS) 121 empowers enterprises to securely monitor, manage, and support a plurality of devices via wireless deployment of data configurations, applications, settings, permissions, and policies. Enterprises may deploy an MDMS 121 on a plurality of devices, such as mobile phones, smart tablets, laptops, etc., to ensure secure wireless access and distribution of corporate content).

As per claim 18, this is the “method claim” corresponding to claim 12 and is rejected for the same reasons. The same motivation used in the rejection of claim 12 is applicable to the instant claim.

	Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeWeese-Ortigoza as applied to claim 18 and in further view of Moshir et al. (WO 2014/189882).
As per claim 19, the combination of DeWeese-Ortigoza fails to specifically teach, wherein the client application obtains the required resources to operate two or more mobile phones in the single physical mobile phone when the host Operation System is overloaded and cannot allocate resources on demand to the client application.
	However, Moshir teaches, wherein the client application obtains the required resources to operate two or more mobile phones in the single physical mobile phone ([0043], more than one long code can be assigned to a given mobile app 201. In such cases, the mobile app 201 has multiple personas, meaning that the mobile app 201 can send messages from multiple numbers and can receive messages from multiple numbers) from an external source when the host Operation System is overloaded and cannot allocate resources on demand to the client application ([0107], Performance of gateway 115 may be scaled, for example through use of load-balanced server farms. Moreover, gateway 115 may be connected to wireless carrier networks via multiple redundant connections. In this manner, gateway 115 may be configured to support a scalable number of users).
	The combination of DeWeese-Ortigoza and Moshir are analogous because they are each related to managing user mobile device profiles. DeWeese teaches a method of managing multiple personas including different phone numbers for each persona on a single user device. Ortigoza teaches a method of managing multiple user profiles assigned different phone numbers. Moshir teaches a method of managing mobile communications among devices with multiple personas. (Abstract, A message received at a server is originated at a first mobile device and is sent by the first mobile device to a virtual number associated with a software module configured to run as an application on a second mobile device having a phone number. At the server, it is determined that the virtual number is associated with the software module on the second mobile device. With the server, the message is sent to the software module on the second mobile device, and at the server, the message is logged. The virtual number can comprise a long code. The message can be a short messaging service (SMS) message, a voice communication or an email; and [0043], the mobile app 201 has multiple personas, meaning that the mobile app 201 can
send messages from multiple numbers and can receive messages from multiple numbers). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of DeWeese-Ortigoza would be modified with the load balancing mechanism taught by Moshir in order to manage user profiles having different telephone numbers. Therefore, it would have been obvious to combine the teachings of the combination of DeWeese-Ortigoza and Moshir. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199